DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 01/02/2019).
	Applicant’s election with traverse of Group I, claims 1-7, in the reply filed on 07/14/2020 is again acknowledged. Claims 8-16 stand withdrawn as being directed to the non-elected claims.
	
Priority
	This application is a 371 of PCT/KR2017/006776 filed on 06/27/2017 which has foreign applications to KR 10-2017-0080366 filed on 06/26/2017 and KR 10-2016-0083703 filed on 07/01/2016.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (HucMSC-Exosome Mediated-Wnt4 Signaling Is Required for Cutaneous Wound Healing, 2014) in view of Chang (WO 2015/088288 A1, citations made to US 2016/0333317 A1) - references cited by the ISA and in the IDS filed on 01/02/2019.
 claims 1-3, Zhang’s general disclosure relates to mesenchymal stem cell-derived exosomes (MSC-Ex) for tissue injury repair and using human umbilical cord mesenchymal stem cell derived exosome (hucMSC-Ex) in cutaneous wound healing using a rat skin burn model (see abstract & Figures 1-2).
Regarding claim 4, Zhang discloses mesenchymal stem cells enhance wound healing through differentiation and angiogenesis (see page 2168, middle col.). Claim interpretation: wherein clauses are interpreted as an intended result of the process and the MPEP at 2111.04 states that such clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Regarding claims 6-7, Zhang discloses “to explore input signal of AKT pathway via hucMSC-Ex, we analyzed the cytokines within huc-MSC exosomes that may activate AKT pathway by luminex assay. The data indicated that hucMSC-Ex could deliver many cytokines including PDGF-BB, G-CSF, VEGF, MCP-1, IL-6, and IL-8, which may activate AKT signaling” (see page 2165, left col.). 
However, Zhang does not teach exosomes derived from thrombin treated stem cells (claim 1’s last limitation).
Chang teaches promoting the generation of a stem cell-derived exosome by using thrombin which has a remarkable effect of promotion (see abstract & ¶ [0002]). Chang teaches expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment (see ¶ [0039]-[0049]).
At the time of filing, it would be obvious to a person skilled in the art to derive the exosomes by applying the method for promoting the generation of an exosome derived from stem cells such as taught by Chang to the composition containing an exosome of Zhang because . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chang as applied to claims 1-4 and 6-7 above, and in further view of Lim (US 2015/0024011 A1).
The combined disclosures of Zhang and Chang, herein referred to as modified-Zhang, is discussed above as it pertains to a method of treating skin wound comprising administering an effective amount of exosomes derived from thrombin-treated stem cells.
However, modified-Zhang does not teach a supplementary ingredient selected from a culture medium, a cytokine, a growth factor, or a gene (claim 5).
Lim’s general disclosure relates to the fields of medicine, cell biology, molecular biology and genetics and to the field of cosmetics and medicine (see ¶ [0002]). Lim teaches “the use of an exosome for the preparation of a pharmaceutical composition to promote or enhance would healing or hair growth, or both, in an individual. The exosome may be derived from a stem cell such as a mesenchymal stem cell (MSC)” (see abstract). Lim teaches a exosome which comprises one or more genes or gene products found in MSCs or medium which is conditioned by culture of MSCs, for use in enhancing hair growth or promoting wound healing or both. The exosome may comprise molecules secreted by the MSC (see ¶ [0081]-[0091]). The cells in the cell culture may be grown in a serum-free medium which is supplemented by one or more growth factors and at various concentrations (see ¶ [0100], [0156], [0169]-[0172]). 
prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., skin wound treatment). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are in the same field of endeavor directed to exosome derived mesenchymal stem cells for skin therapy.

Examiner’s Response to Arguments & Declaration 
Applicant’s arguments and declaration under 37 CFR 1.132 filed on 10/21/2020 have been fully considered but they are not persuasive and deemed insufficient to overcome the obviousness claim rejections of record. 
	In response to Applicant’s argument that “Zhang provides no guidance to culture the stem cells in the presence of thrombin”, the prior office action already acknowledged this deficiency by the primary reference of Zhang. However, it is the secondary reference by Chang that provides a teaching-suggestion-motivation (TSM) to derive the employ exosomes derived from thrombin-treated stem cells because Chang explicitly teaches “a method of promoting superior effects of promoting generation of stem cell-derived exosomes and thus exosomes can be more efficiently obtained thereby compared to conventionally known methods” (see Chang’s abstract). Therefore, the MPEP at 2144 (II) states that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination”.
In response to Applicant’s argument that “Chang does not disclose that the exosomes prepared from thrombin-treated stem cells are useful for the treatment skin wounds”, this argument is not persuasive because the primary reference of Zhang already taught exosomes derived from stem cells for tissue injury repair in cutaneous (skin) wound healing and the reason to modify the primary reference of Zhang with thrombin-treated stem cells exosomes such as taught by Chang is because Chang discloses a remarkable effect of promotion and increased expression of various growth factors as further discussed below.
In response to Applicant’s argument that “the cited art does not provide a nexus between wound healing and exosomes generated from thrombin-treated stem cells”, this argument is not persuasive because Zhang discloses that hucMSC-Ex could deliver many cytokines including PDGF-BB, G-CSF, VEGF, MCP-1, IL-6, and IL-8, which may activate AKT signaling (see page 2165, left col.). The secondary reference of Chang discloses expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment (see ¶ [0039]-[0049]). Therefore, one of ordinary skill in the art would have reasonable understood that thrombin treatment would increase expression of various cytokines or growth factors thereby leading to enhanced therapeutic effects, for example, vascular endothelial growth 
In response to Applicant’s arguments and declaration that exosomes from thrombin-treated stem cells exhibited a significantly improved angiogenesis ability compared with non-thrombin treated exosomes in in vitro models or in vivo wound healing studies, this argument is not persuasive because this result would have been reasonably expected from the cited combination. As noted above, it is predicted or expected that exosomes from thrombin-treated stem cells would have enhance expression of various cytokines or growth factors such as the ones disclosed by Applicant (e.g. HGF, VEGF, etc.) and the cited combination. For instance, vascular endothelial growth factor (VEGF) has been well-studied or well-explored in the stem cell arts for its angiogenesis properties attributing to wound repair. Neufeld (provided as an evidentiary disclosure merely to illustrate VEGF’s well-documented blood formation functions) discloses “The expression of VEGF is potentiated in response to hypoxia, by activated oncogenes, and by a variety of cytokines. VEGF induces endothelial cell proliferation, promotes cell migration, and inhibits apoptosis. In vivo VEGF induces angiogenesis as well as permeabilization of blood vessels, and plays a central role in the regulation of vasculogenesis” (see abstract) and “VEGF-induced angiogenesis was also found to play an important role in the etiology of several additional diseases associated with abnormal angiogenesis and in wound repair” (see page 9, right col., last full sentence). Therefore, an ordinary artisan would have reasonably concluded from the cited prior art combination, the expected effect that thrombin-treated stem cells would have remarkable promotion effects and increased expression of various cytokines and growth factors and thereby, leads to improved wound repairs. 
Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653